Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 2-21 are rejected on the ground of nonstatutory double patenting over claims 1-50 of U.S. Patent No. 8,266,333, 1-19 of U.S. Patent No. 10,142,641, and 1-18 of U.S. Patent No. 10,999,587 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The instant application, Patent Nos. 8,266,333, 10,142,641, and 10,999,587 claim a switching matrix that selectively maps an image stream input interface to an image stream output interface.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 24, claim 12, lines 29-30, claim 20, lines 23-24, regarding “an input device coupled to an input port to enable system scaling”, it is not clear whether the input port is of the claimed image capture apparatus or of any input port of any device not excluding devices external to the image capture apparatus.
In claim 2, line 24, claim 12, lines 29-30, claim 20, lines 23-24, it is not clear what system is being scaled.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7-11, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vaios (U.S. Patent No. 6,271,752 B1), hereafter referred to as Vaios’752 in view of Yoshida et a. (U.S. Publication No. 2006/0282548 A1), hereafter referred to as Yoshida’548.
	Referring to claim 2, Vaios’752, as claimed, an image capture apparatus for capturing images and providing said images to a collaborative control interface for collaboratively switching an image stream input to an image stream output, comprising: receiving a first command from a first user by way of said collaborative control interface accessible by two or more users simultaneously (users can remotely view/operate video cameras 10 through browser 200, see Fig. 2 and Col. 7, lines 39-60), wherein the first command relates to configuring a switching matrix in communication with a plurality of image stream input interfaces and an image stream output interface (users can remotely operate video cameras 10 through browser 200, see Fig. 2 and Col. 7, lines 39-60), and wherein the switching matrix is configured to selectively map an image stream input interface of the plurality of image stream input interfaces to the image stream output interface (remotely operating video cameras 10 through browser 200, see Fig. 2 and Col. 7, lines 39-60); receiving a second command from a second user by way of the collaborative control interface (users remotely view/operate video cameras 10 through browser 200, see Fig. 2 and Col. 7, lines 39-60), wherein the second command relates to configuring the switching matrix; storing the first command and the second command in a queue (remotely operating video cameras 10 through browser 200 by users, see Fig. 2 and Col. 7, lines 39-60); performing the first command and the second command in accordance with the queue, thereby configuring the switching matrix in accordance with the first command and the second command (remotely operating video cameras 10 through browser 200 by users, see Fig. 2 and Col. 7, lines 39-60); receiving an original image stream from the image stream input interface of the plurality of image stream input interfaces using the switching matrix to selectively map the original image stream to the image stream output interface (it is interpreted that users can alternately remotely operate the video cameras 10 through browser 200 with users viewing the images at the same time, see Fig. 2 and Col. 7, lines 39-60); and where said original image stream is mapped against said image stream output to form switch fabrics wherein multiple switch fabrics are combined such that an input device coupled to an input port (an input device such as a mouse is coupled to the system, see Col. 7, lines 64-67; also note: each system 12 16, have input devices, see Fig. 1) to enable system scaling.
However, Vaios’752 does not explicitly teach storing commands in a queue.
Yoshida’548 discloses storing commands in a queue (store in job buffer, see paras. [0051] and [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaios’752’s invention to comprise storing commands in a queue, as taught by Yoshida’548, in order to handle multiple requests in order of priority while freeing up the program thus being more efficient. 
As to claim 3, Vaios’752 also discloses using the switching matrix to selectively map the original image stream to the image stream output interface comprises: using the switching focus image and other data manipulation, see Col. 8, lines 50-55; also note: compressing video data, see Col. 9, lines 14-17), wherein the image processing module is configured to accept the original image stream from the image stream input interface of the plurality of image stream input interfaces, apply an image processing function to the original image stream (focus image and other data manipulation, see Col. 8, lines 50-55; also note: compressing video data, see Col. 9, lines 14-17), and output a processed image stream; and using the switching matrix to selectively map the processed image stream to the image stream output interface or another image processing module (video stream is outputted to computer system 12 and end users 8, see Fig. 1).
As to claim 4, Vaios’752 also discloses the image processing function comprises an image stream mix function, an image stream scale function, an image stream blend function, an image stream encoding algorithm, or an image stream enhancement function (focus image and other data manipulation, see Col. 8, lines 50-55; also note: compressing video data, see Col. 9, lines 14-17).
As to claim 7, Vaios’752 also discloses storing the first command and the second command in the queue is based on an order in which the first command and the second command are received, based on a first priority of the first command and a second priority of the second command, or based on a first user type of the first user and a second user type of the second user (queue structure, inputted first is processed first, see para. [0051]).
As to claim 8, Vaios’752 also discloses the collaborative control interface comprises a web-based interface (users can remotely operate video cameras 10 through browser 200, see Fig. 2 and Col. 7, lines 39-60) that enables configuration of the switching matrix, and wherein the web-based interface is accessible by the users by way of a network connection (connections 22, see Fig. 1) with the system.
system can be secured through password protection to allow access to certain individuals, see Col. 9, lines 60-64), wherein the second user is a non-administrative user (authorized users access system, see Col. 9, lines 60-64), and wherein performing the first command and the second command in accordance with the queue comprises performing the first command from the administrative user before the second command from the non-administrative user (system allowed access to certain users, see Col. 9, lines 60-64).
As to claim 10, Vaios’752 also discloses the switching matrix outputs the original image stream to a virtual display (video stream from video cameras 10 are displayed in browser 200 of end users 8, see Figs. 1, 2 and Col. 7, lines 39-60), in a mapped image stream, being outputted to the image stream output interface (video stream is outputted to computer system 12 and end users 8, see Fig. 1).
As to claim 11, Vaios’752 also discloses the first command or the second command includes creating the virtual display, closing the virtual display, resizing the virtual display, repositioning the virtual display within the mapped image stream being outputted to the image stream output interface, or moving the virtual display to another mapped image stream being outputted to another image stream output interface (users can remotely view/operate video cameras 10 through browser 200, see Fig. 2 and Col. 7, lines 39-60).
Note claim 20 recites similar limitations of claim 2.  Therefore it is rejected based on the same reason accordingly.



s 5, 6, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vaios’752 in view of Yoshida’548 and further in view of Soupliotis et al. (U.S. Publication No. 2006/0187359), hereafter referred to as Soupliotis’359.
As to claim 5, Vaios’752 and Yoshida’548 teach all the claimed limitations except a de-haze function, a de-blur function, a shadow function, a dawn-dusk function, a fusion function, a stabilization function, a thermal turbulence function, an equalization function, an edge detection function, a rain and fog function, or a light optimizing function.
Soupliotis’359 discloses except a de-haze function, a de-blur function, a shadow function, a dawn-dusk function, a fusion function, a stabilization function, a thermal turbulence function, an equalization function, an edge detection function, a rain and fog function, or a light optimizing function (auto brightness, contract adjustment, saturation increases, and image sharpening, see Fig. 4 and para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaios’752 and Yoshida’548’s invention to comprise a de-haze function, a de-blur function, a shadow function, a dawn-dusk function, a fusion function, a stabilization function, a thermal turbulence function, an equalization function, an edge detection function, a rain and fog function, or a light optimizing function, as taught by Soupliotis’359, in order to effectively and efficiently correct common defects thus providing a better viewing experience (see para. [0004])
As to claim 6, Vaios’752 and Yoshida’548 teach all the claimed limitations except an auto-focus function capable of adjusting focus of an image stream.
Soupliotis’359 discloses an auto-focus function capable of adjusting focus of an image stream (auto brightness, contract adjustment, saturation increases, and image sharpening, see Fig. 4 and para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaios’752 and Yoshida’548’s invention to 
Note claim 18 recites similar limitations of claim 5.  Therefore it is rejected based on the same reason accordingly.
Note claim 19 recites similar limitations of claim 6.  Therefore it is rejected based on the same reason accordingly.


Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vaios’752 in view of Yoshida’548 and further in view of Williams et al. (U.S. Patent No. 6,281,970 B1), hereafter referred to as Williams’970.
As to claim 21, Vaios’752 and Yoshida’548 teach all the claimed limitations except the camera is mounted upon an unmanned aerial vehicle.
Williams’970 discloses a camera is mounted upon an unmanned aerial vehicle (ground-commanded video imaging cameras in a pod mounted on a remotely piloted vehicle, see Col. 1, lines 60-65 and Col. 2, lines 49-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaios’752 and Yoshida’548’s invention to comprise the camera is mounted upon an unmanned aerial vehicle, as taught by Williams’970, in order to provide surveillance for arsonist apprehension, or close-up examination of ground details leading to major cost savings (see Col. 1, lines 57-59 and Col. 2, lines 50-55).



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Vaios (U.S. Patent No. 6,271,752 B1), hereafter referred to as Vaios’752.
Referring to claim 12, Vaios’752, as claimed, a method for switching control between a plurality of computer systems, comprising: receiving a first image stream at a first image stream input interface configured to couple with a first computer system (see Fig. 1) of the plurality of computer systems (multiple video cameras 10 connected to system with each one connected to an interface, see Fig. 1 and Col. 9, lines 28-35); using a switching matrix (users remotely operate video cameras 10 through browser 200 and switch viewing between the cameras, see Fig. 2 and Col. 7, lines 39-60) to map the first image stream from the first image stream input interface to a first virtual display being outputted through a central image stream output interface (see Fig. 1, devices 12 and 14); receiving a second image stream at a second image stream input interface configured to couple with a second computer system (see Fig. 1 regarding end users 8) of the plurality of computer systems (multiple video cameras 10 connected to system with each one connected to an interface, see Fig. 1 and Col. 9, lines 28-35); using the switching video stream from video cameras 10 are displayed in browser 200 of end users 8, see Figs. 1,2 and Col. 7, lines 39-60); receiving input information from a central computer input device interface (see Fig. 1, device 12); and using the switching matrix to selectively map the control information from the central computer input device interface to a first computer input device interface or a second computer input device interface based on a location of an input cursor with respect to a first display region or a second display region (users remotely operate the video cameras 10 through browser 200 with users viewing the images at the same time, see Fig. 2 and Col. 7, lines 39-60), wherein the first display region and the second display region are being outputted through the central image stream output interface (video stream from video cameras 10 are displayed in browser 200, see Fig. 2 and Col. 7, lines 39-60), wherein the first computer input device interface is configured to couple with the first computer (see Fig. 1 regarding end users 8) and the second computer input device interface is configured to couple with the second computer system (see Fig. 1 regarding end users 8), wherein the first virtual display is in the first display region and the second virtual display is the second display region, and wherein the input cursor is controlled by way of the central computer input device interfaces (video stream from video cameras 10 are displayed in browser 200, see Fig. 2 and Col. 7, lines 39-60; also note: multiple end users 8 can control/view cameras 10, see Fig. 1); and where said original image stream is mapped against said image stream output to form switch fabrics wherein multiple switch fabrics are combined such that an input device coupled to an input port (an input device such as a mouse is coupled to the system, see Col. 7, lines 64-67; also note: each system 12 16, have input devices, see Fig. 1) to enable system scaling.
As to claim 13, Vaios’752 also discloses the input cursor is being controlled by a mouse coupled to the central computer input device interface (mouse, see Col. 7, lines 62-67).
see Fig. 1, device 12 has a keyboard for input).
As to claim 15, Vaios’752 also discloses selectively mapping the central computer input device interface to the first computer input interface or the second computer input interface is further based on whether the input cursor is entering or exiting the first display region or the second display region (users remotely operate video cameras 10 through browser 200 and switch viewing between the cameras by selecting windows by input or cursor, see Fig. 2 and Col. 7, lines 39-60).
As to claim 16, Vaios’752 also discloses using the switching matrix to map to map the first image stream input interface to the first virtual display comprises: mapping the original image stream from the first image stream input interface to an image processing module  (focus image and other data manipulation, see Col. 8, lines 50-55; also note: compressing video data, see Col. 9, lines 14-17) configured to accept an original image stream from the first image stream input interface, apply an image processing function to the original image stream (focus image and other data manipulation, see Col. 8, lines 50-55; also note: compressing video data, see Col. 9, lines 14-17), and output a processed image stream; and mapping the processed image stream from the first image processing module to the first virtual display (video stream is outputted to computer system 12 and end users 8, see Fig. 1).
As to claim 17, Vaios’752 also discloses the image processing function comprises an image stream mix function, an image stream scale function, an image stream blend function, an image stream encoding algorithm, or an image stream enhancement function (focus image and other data manipulation, see Col. 8, lines 50-55; also note: compressing video data, see Col. 9, lines 14-17).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Samarasekera et al. (U.S. Patent No. 8,063,936 B2) discloses a modular immersive surveillance processing system.
Berini et al. (U.S. Patent No. 8,295,649 B2) discloses a system for parallel processing of images from a large number of cameras.
Hu et al. (U.S. Patent No. 7,039,723 B2) discloses an on-line image processing and communication system.
Joffray et al. (U.S. Publication No. 2013/0159858 A1) discloses a collaborative media sharing system.
Huck et al. (U.S. Publication No. 2007/0185959 A1) discloses control unit operations in a real-time collaboration server.
Sigona et al. (U.S. Patent No. 5,694,150) discloses a multiuser/ multi pointing device graphical user interface system.


In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181